DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-9 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the specifying unit”.  There is lack of antecedent basis for this limitation in the claim.  
Claim 4 depends on claim 3 and is rejected for same reason.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 8-11 rejected under 35 U.S.C. 103 as being unpatentable over Tomita [US 6374131 B1] in view of Kawabata [US 20170238834 A1], and further in view of Nakaya [US 20170316563 A1].
As per claim 1, Tomita teaches a biological data processing device (Tomita Fig 1) comprising:
a processor (Tomita Fig 1 items 3, 5, 6, 7, 8) configured to
calculate relative position data indicating a relative position of a subject with respect to a biological sensor for measuring the subject using the biological sensor (Tomita Col 6 lines 17-19 “A positioning unit 3 determines a positional relationship between the magnetic sensors S1-Sm and the site of interest of the patient M”);
generate a meshed composed of grid lines (Tomita Col 7 lines 5-10, setting up a 3-D coordinate system.  A coordinate system in inherently a mesh composed of grid lines, having coordinate points. Furthermore, these are imaginary since they are passing through a body part as claimed in following line), based on lines passing through a predetermined part of the subject (Tomita Fig 5, the imaginary lines inherently pass through the part of patient M) and
specify a relative position of the predetermined part of the subject and relative positions of grid points with respect to the biological sensor based on the relative position data (Tomita Fig 5, shows particular (specified) positions PX, are relative to grid points like origin O (r) and sensors Si (ri-r). Col 6-8, Fig 2 steps s1-s8, particular points P1 to PN are specified for computing weighting coefficients); and
estimate electric current sources from biological data measured by the biological sensor to generate electric current data at the specified relative positions (Tomita Fig 2 steps s4-s6, Figs 6-8 estimated electric current sources).
Firstly, Tomita describes biomagentism measurement from head region, and mentions different sites in body, but does not expressly recite that from central parts of vertebra.  However, it is known that biomagnetism measurements at vertebrae is taken and used.  For e.g. see Kawabata Fig 2, ¶0046, which discloses magnetic sensing of biomagnetism form vertebra.  Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Tomita by integrating components for biomagnetism measurement from vertebra.  The motivation would be to make measurements for diagnosis of disordered in spine (Kawabata ¶0002-¶0006).  Hence Tomita in view of Kawabata teaches biomagnetism measurements form vertebra region.  
Tomita in view of Kawabata does not expressly teach the mesh being displayed and defined by a first line extending in a Y-axis from a chest portion to a head portion of the subject and passing through a center of vertebra  of the subject when viewed from the Y-axis direction, a second line being substantially parallel to the first line with a predetermined distance din an X-axis direction from a left arm to a right arm of the subject, and a third line being orthogonal to the first line and extending in the X-axis direction (Examiner interprets as grid /mesh similar to applicant Fig 12D).
Nakaya, in a related field of generating images of target vertebra areas teaches teach the mesh being displayed (Nakaya Figs 4-5, ¶0084 “The monitor 31 displays not only the X-ray image, but also superimpose-displays ”) and defined by a first line extending in a Y-axis from a chest portion to a head portion of the subject and passing through a center of vertebra  of the subject when viewed from the Y-axis direction (Nakaya Fig 5 center line CL, corresponds to applicant’s line 1221), a second line being substantially parallel to the first line with a predetermined distance d in an X-axis direction from a left arm to a right arm of the subject (Nakaya Fig 5 sidelines SL, corresponds to applicant’s line 1232, 1231), and a third line being orthogonal to the first line and extending in the X-axis direction (Nakaya Fig 4C, Fig 5 horizontal lines B, corresponds to applicant’s horizontal lines 1241, 1242, etc..). 
Before the effective filing date of the claimed information it would have been obvious to a person of ordinary skill in the art to modify apparatus in Tomita in view of Kawabata by integrating segmentation for partitioning and recognizing a plurality of vertebrae as in Nakaya.  The motivation would be to provide accurate segmented display of vertebral areas so that target areas can be set.  This would allow particular positions in a patient's site of interest in the spine to be identified for procedures on spine, for e.g. for biomagnetism measurements from those areas as discussed in Tomita in view of Kawabata.  
As per claims 5-7, Tomita in view of Kawabata and Nakaya further teaches wherein the predetermined part includes respective central parts of the vertebrae of the subject (Kawabata Fig 4), or wherein the predetermined part includes an intervertebral part of the subject (Kawabata Fig 4 item 31), or wherein the predetermined part includes a part at a predetermined distance from a center line connecting the central parts of the vertebrae of the subject (Kawabata Fig 4, other parts are also shown.  They are inherently at a predetermined distance from a center line connecting the central parts of vertebrae).
As per claim 8, it is has limitations similar to claim 1 and is rejected for same reasons as above.  
As per claim 9, it is directed to execute steps of claim 1 in a “non-transitory storage medium”.  Before the filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to embody method of Tomita in view of Kawabata and Nakaya in a “non-transitory computer readable medium” so that the instructions can be automatically executed.  
As per claim 10, Tomita in view of Kawabata and Nakaya further teaches   wherein the processor is further configured to generate a mesh based on lines passing through the identified predetermined part (Tomita Fig 5, the imaginary lines inherently pass through the part of patient M, Nakaya Fig 6, grid displayed), and specify relative positions of grid points included in the generated mesh with respect to the biological sensor based on the relative position data so as to specify the relative position of the identified predetermined part with respect to the biological sensor (Tomita Fig 5, shows particular (specified) positions PX, are relative to grid points like origin O (r) and sensors Si (ri-r). Col 6-8, Fig 2 steps s1-s8, particular points P1 to PN are specified for computing weighting coefficients).
As per claim 11, Tomita in view of Kawabata and Nakaya further teaches   wherein the biological sensor is a magnetic sensor (Tomita Fig 5 magnetic sensors S1-Sm), and wherein the processor is configured to specify a relative position of a predetermined part of the subject with respect to the biological sensor based on the X-ray image data.

Claims 3-4, 11-12 rejected under 35 U.S.C. 103 as being unpatentable over Tomita in view of Kawabata and Nakaya  as applied to claim 1 above, and further in view of Watanabe [US 20050212515 A1].
As per claims 3-4, Tomita in view of Kawabata and Nakaya teaches claim 1 as discussed above.  Tomita in view of Kawabata and Nakaya further teaches wherein the biological sensor is a magnetic sensor (Tomita Fig 5 magnetic sensors S1-Sm). Tomita in view of Kawabata and Nakaya does not expressly teach , and wherein the specifying unit acquires X-ray imaged data generated by performing X-ray imaging on the subject with position detection markers being attached to the subject, and magnetic field distribution data generated based on magnetic field data measured by the magnetic sensor with the position detection markers being attached to the subject, and calculates the relative position data based on positions of the position detection markers in the X-ray image data and positions of the position detection markers in the magnetic field distribution data and wherein the processor is configured specify a relative position of a predetermined part of the subject with respect to the biological sensor based on the X-ray image data.
Watanabe teaches wherein a specifying unit acquires X-ray imaged data generated by performing X-ray imaging on the subject with position detection markers being attached to the subject (Watanabe ¶0055 “form image including the pectoral region is obtained via a three-dimensional X-ray CT apparatus. ”), and magnetic field distribution data generated based on magnetic field data measured by the magnetic sensor with the position detection markers being attached to the subject (Watanabe ¶0055 “The marker including the permanent magnet is attached to…”), and calculates the relative position data based on positions of the position detection markers in the X-ray image data and positions of the position detection markers in the magnetic field distribution data (Watanabe ¶0055 “…functional information on cardiac activity in an estimated position of an activated region”) and wherein the processor is configured specify a relative position of a predetermined part of the subject with respect to the biological sensor based on the X-ray image data (Watanabe ¶0028 “a process for calculating the positional relationship between the aforementioned portion that indicates the maximum magnetic field strength and a predetermined SQUID magnetometer”)
Before the effective filing date of the claimed invention it would have been obvisu to a person of ordinary skill in the art to modify apparatus in Tomita in view of Kawabata and Nakaya by integrating method of using x-ray for positional relationship.  The motivation would be to provide a biomagnetic measurement apparatus and a biomagnetic measurement method that is capable of realizing both the adjustment of a subject position and a magnetic sensor position (Watanabe ¶0012).
As per claims 11-12, they have limitations similar to claims 3-4 and are rejected for same reasons as above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/Primary Examiner, Art Unit 3793